gt
. vet a
genes L w
ohh

e

 

\ as 2:20-cv-00596-KJM-EFB Document1 Filed 03/18/20 Page iof5

he ieee
*¢ QNY S RIN BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

sk ‘ef ay Os
“Greaves Brian —
(Last) (First) (Middle Initial)

4 || Prisoner Number: $503

Oo Oo NH WN

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Institutional Address: ‘ nes ~ a iT

Redding , CA, 9600 |

ner
—

UNITED STATES DISTRICT COURT
-ASTERN) GQRERDISTRICT OF CALIFORNIA - SAC. DIVISIO!

| BRIA N_GRnves #520
inter your full name,

2: 20-Ch'- OS 9e- EF (FE)
Case No.
(Provided by the clerk upon filing)

COMPLAINT UNDER THE
CIVIL RIGHTS ACT,
42 U.S.C. § 1983

“NON - JURY DEMAND:

Ori aial. Complawyt

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

A. Place of present confinement 5 dail Redding Ch.

B. Is there a grievance procedure in this institution? YES x NO (]

 

 

(Enter the full name(s) of the defendant(s) in this action.)

i
Nene Nee Naga! eee nee” Se! Nang ee! Nene Se Sagar

 

I. Exhaustion of Administrative Remedies.

C. If so, did you present the facts in your complaint for review through the grievance

procedure? YES ¥ NO
D. If your answer is YES, list the appeal number and the date and result of the appeal at each

level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal: This \5 Vee sub eck of he Lwoseit,

 

PRISONER COMPLAINT (rev. 8/201
aaa:

LCi) of _(s) Xotal Paces 193

 
oOo Oo SN DH NH FBP W HNO

Nn NY WH DY NH DY NH YH HO =
CAA AROS fF SF CHR RFBAREBHR AS

Case 2:20-cv-00596-KJM-EFB Document1 Filed 03/18/20 Page 2 of 5

 

 

 

 

 

 

2. First formal level: N] a
3. Second formal level: wn) }

Tvt
4. Third formal level: we

 

 

 

E. _ Is the last level to which you appealed the highest level of appeal available to you?
YES] = NO]
F. If you did not present your claim for review through the grievance procedure, explain why.
| Ware 25 00 wrk Progecl. 5 oR dase rv Vinies
\ Xe ok ty, é
Mwings | ere clone on & Computer Nablek unwrcdben ;
Il. Parties.

A. Write your name and present address. Do the same for additional plaintiffs, if any.

Brian Graves #5505 Shaska Coury, BY

1655 Wesk ST. Qeddars , Ch. 46001

B. For each defendant, provide full name, official position and place of employment.

Sheriftd  Eeic Maseine Sheet ¥ Eric (Masri

400 Car Morina Cwle ge 1655 West streek
Ped dirg, ch. Fboot Redding, CA. T600)

pects 4
ent Eric M asrini Cesqonsile Tes Tur he S\haske.

ce SHAKES Ae roebowaks ‘Xs polici ass,
under is oversight and iin aan

 

 

 

 

 

 

 

 

PRISONER COMPLAINT (rev. 8/2015)

(2)

 

 
Case 2:20-cv-00596-KJM-EFB Document1 Filed 03/18/20 Page 3 of 5

1 I. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved
and to include dates, when possible. Do not give any legal arguments or cite any cases or
statutes. If you have more than one claim, each claim should be set forth in a separate

NO

 

 

  
  

   

 

 

 

 

 

 

 

 

3 || numbered paragraph.
4 Plan itt ‘v6 \peing denick 6™ Renney 4+ due proce
5 \" igeks An con¥reae Aceu4er$ ank oben defense.
6 ' “Uy Sa SCV i
7) Ye yh neg +e Sasit iwhicly providig _
8 Qo name as -y who rele +o Yeqves
\ L
9 OF Qriswenu. or AoW ‘\Wenktic eXwn of _ twhe
10 Yes or weews Wuse’ ‘yeil Complaints or teplies
11 c vral oi 2 vals
12 2 rep nak Aisgelineries Are speuntovs From a
13 | Co rau kee ands Ve Someimes ron Nha : a .
14 rayne anck Nwek an ow
15 Lulno avthorud any Del Aiscag\inwry wsiand |
16 IV. Relief. See Clam*AL
17 Your complaint must include a request for specific relief. State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or

    

statutes. . ‘
1 8 te ‘

19 » ups Dros s acts eikkec
| Uadke 2 Us: Conskiwtion and frenkal dursycis hy
al owe nvmerus Conuras Ook ropedy emi “to
22 Gund \pews, _unasle -bo ‘de akiky Ye scum of reply,

23

 

 

 

 

 

24 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

25 || Executed on: _& / a7 / A0AO ¥ bofta. yAZ 222

 

5S

 

Date Signature of Plaintiff
ri aN G Faves 45503
PRISONER COMPLAINT (rev. 8/2015) ei :
Shasta county Jarl
(3) 1655 West shreef

Redding ; <A. 96001
SWASTA COUNTY JALIL - Compter Table
CL AL Mi APO omsewNTOL Ro BA eFileg 2/1633 pave Aofs Y? rey

a PROCESS BY SHERIFF OF SHASTA Co,
ERIC MAGRINI ~SCSD REDDING CG,
ee

   

 

STE Eric Magen Tesponsiole ToR An poliacs of Ke
Shraska Conky Saal Vn sa » CA, anck wks owk-4\\
operntionaL Yunckions Under ns 5 Supervision 15 dannirg
Rrisonrs tnaluding MOyslh he PlainktF, accoumeli\ity
roots YA yok aricvence § 5 Aiserghinevies > gequests anh

Hiscipinaey Aegecds, We yk Uses & “Compu Aablet |
System For AW Yu abo prison procadures OR subyecks

Or Yo pics on dokics oR Conercns Yor any Qrisoner at
Dae Shashn Coun Seal ho hate. Panki¥F is not ob
+p cheer pevine w he ONS WES an request on dae A abled.
Vere 16 AO accountasilrty ava\arke \o Wis PAF +
Compan ) idendrt 3 address , OMrevaineg An reqly
You nk Av nw Conary answered. on Xe Shasky Covrky
Tal Compuler Ableks Ford on all Gal Teds, Also
mi am undle Yo call (ortknes4s to any AiscigVinary
Rreascire c “There \S hO Aoki on Arscaglinary forms
WX + Cun o lotr in wiknes 525 or Age any Aistighiney

AC

Cecision » Wee original daser piney is ak Signed oR

“ gy Lroregh Loy, Stu \ derhiFiabke Gerson. So meri mes
(a) tou Bran “QD yth Aepobs are Lighdi on Dal
 

discaglinacies Semrekimes as mary AS. lo” He pending en
De event. No where on te bis ci glinary \$ any
\oedkion oF Ane : avthok oF Dac taddetd report tohich
15 Vee Aiseiglinary . The decision Form \n«s “no Novice.
1E Doel of ‘ndiaion oF tho avthond Ye il
‘VesNewtioacl Charges, Vase charges can resol in loss
OF gook Mme and Work cerodit, We pals request
S\ies are nok in WaeWing a are on Nhe thle,
" No aceounnsl hy \§ Fourdh here alse, The accountabsilily
Cold \be +0 | Challenge Conditions oF Con Fine meal of
York Cwil actions oR Numerovs othr Concins,

Sckt Coin Mesrin clees not \naue Su perio otFiak
. te is oth in, clesisns Yor this

y i os i Vices

        

Bail.
Lin Arsaigline es ~ am nov alls “to call Witness in AFense
a am nox rrvle Ato daniiey Loo Cowgses A\\ Socks oy
Ascisions a his ‘yo ave ~v ma ki quests , OR AN
Covagiain's or Concur n§ , Mo righks +> Owe Qrouess are
\acinsy viola uy shecike Eric Meagrinss cyank Qaricy, ond
GS dasceilbeck TN +nas Complaireh, N poriey ot a\\ Prisoneg
Conterns dont on Tablek system ON Ww Computer with
fro Qrintos CR retin Signatur. © END ¢

  
